Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 13 July 1821
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Wilmington 13 July 1821
				
				Having arrived safely without any “hair breadth scapes” to relate, I have little or nothing to say, but, that we are well, that the Horses were very much frighten’d at their trip in the Steam boat, and that Dash is the admiration of every one; so much so that Joseph is very apprehensive we shall have him stolen—In Baltimore it is said that there is little or no fever—we remained there but an hour, and in that short  space of time saw two funerals, and heard the most horrible accounts of the malignity of the desease while on board the Steam boat; which was crowded with Ladies, all flying on some pretence or other, but really and evidently from this plague which they are unwilling to acknowledge—Capt Tripp did not go on account of his Wifes indisposition which is thought very serious and we were indebted to Mr. Barnum for every attention who placed in the charge of the Capt—and assisted in seeing our Carriage on board &c—When he left us I discovered an old acquaintance in Mr. Strong who politely offered his services and who was very attentive during our short voyage—It would be as diverting as it is impossible to give a description of our company in the Ladies Cabin—there were many would be young Ladies and some really old ones, who amused Mary very much—Two of the former were quite original’s, addressing one another in the most flattering stile; sounding to those who had eyes and ears like absolute mockery; as for instance a Lady of fifty, telling her friend of the same age, that she looked as blooming as a rose—Mary lost all her philosophy and we were obliged to retire to compose our risible faculties, and be pretty behaved—As usual I knew nobody but the Collar of Mr. Dash announces me to all the world, and I am surprized continually by enquiries after your great and mighty self, when I had no idea any one knew who I was, and I was repeatedly informed that the Gentlemen were all ready to offer me their services if I should stand in need of any—That you perceive that with or without you, your name operates as a charm, and ensures attention to your affectionate Wife
				
					L  C. Adams
				
				
					 Johnson Mary has taken cold but is not  shall be at Philadelphia tomorrow God willing
				
			